1 RONALD O. KAYE, SBN 145051
  rok@kmbllaw.com
2 LINDSAY BATTLES, SBN 262862
  lbattles@kmbllaw.com
3 KAYE, MCLANE, BEDNARSKI & LITT, LLP
  975 E. Green Street
4 Pasadena, California 91106
  Telephone: (626) 844-7660
5 Facsimile: (626) 844-7670
6 Attorneys for Plaintiff Joseph Barreda,
  Through his Guardian Ad Litem Nancy Barreda
7
8
9
   JOSEPH BARREDA, by and through his             Case No.: 2:19-cv-02508-DSF-JEM
10 Guardian Ad Litem NANCY
11 BARREDA,                                       Discovery Matter
12                     Plaintiff,                 [Honorable John E. McDermott]
13               vs.
14 CITY OF DOWNEY, CARL                          CORRECTED STIPULATION AND
15 CHARLES, CHRISTOPHER PINAL, E.                STIPULATED PROTECTIVE
   VALDEZ, TODD LOCKWOOD,                        ORDER
16 THOMAS QUINTERO, STEVE
17 LECHUGA, THE GEO GROUP, INC.,
   NICHOLAS ANDRADE, AND DOES
18 1-10, INCLUSIVE,
19              Defendants.
20
21
22   1.    PURPOSES AND LIMITATIONS

23          This case arises from Plaintiff Joseph Barreda’s (“Barreda”) March 5, 2018

24   attempted suicide at the Downey City Jail. The Parties agree that disclosure and
     discovery activity in this action will involve production of confidential, proprietary,
25
     or private information for which special protection from public disclosure and from
26
     use for any purpose other than prosecuting this litigation may be warranted. Such
27
     confidential materials include Barreda’s medical records and witness statements
28
1    and other materials generated in connection with the City of Downey’s
2    investigation regarding the March 5, 2018 suicide attempt.
3          This protective order extends to all materials previously exchanged between
4    by the parties subject to a pre-litigation, Confidentiality Agreement. Before the
5    instant lawsuit was filed, the City of Downey, the Downey Police Department
6    (collectively “Downey”), and The GEO Group, Inc., on the one hand, and Joseph
7    Barreda, Nancy Barreda, and Arthur Barreda (“the Barredas”) on the other hand,
8    along with their respective legal counsel, agreed to voluntary, pre-lawsuit exchange
9    of information and documents related to the incident. The purpose of this exchange

10   was to facilitate pre-lawsuit evaluation and potential informal resolution of

11   Plaintiff’s claims. Although the parties agree to extend the instant Stipulated
     Protective Order to all materials earlier produced subject to the pre-lawsuit
12
     Confidentiality Agreement, as set forth in greater detail in Paragraph 7 below, no
13
     party is precluded from raising a challenge to another Party’s confidentiality
14
     designation.
15
           The Parties further agree that disclosure pursuant to the instant Stipulated
16
     Protective Order shall not be construed as a waiver of applicable privilege with
17
     regard to subsequent third-party litigants. Any documents produced pursuant to this
18
     Stipulated Protective Order that were generated in connection with, or are relevant
19
     to, Barreda’s March 5, 2018 attempted suicide retain the same confidentiality and
20
     privileged status they had prior to their production under this agreement. If they
21   qualified as privileged or confidential documents under applicable law prior to this
22   agreement, their production under this agreement does not alter or waive their status
23   as privileged documents; if they did not qualify as privileged documents under
24   applicable law, their production under this agreement does provide any privileged
25   status they did not previously have. The production of documents pursuant to this
26   agreement has no bearing on their admissibility: documents otherwise admissible
27   remain admissible.
28
                                              -2-
1          The Parties acknowledge that the protection this agreement provides from
2    public disclosure and use extends only to the limited information or items that are
3    entitled to confidential treatment under Federal Rule of Civil Procedure 26(c) and
4    applicable legal principles. The Parties further acknowledge, as set forth in Section
5    13.4, below, that this agreement does not automatically entitle them to file under-
6    seal information deemed “CONFIDENTIAL” pursuant to this agreement simply
7    because it was designated “CONFIDENTIAL” pursuant to this agreement.
8    2.    DEFINITIONS
9          2.1    Action: The above-captioned lawsuit of Joseph Barreda vs. City of
10   Downey, et al., Case No. 2:19-cv-2508-DSF-JEM.
11         2.2    Counsel: Kaye McLane Bednarski & Litt, LLP (counsel for Plaintiff),
12   Lawrence Beach Allen & Choi PC (counsel for the City of Downey, Carl Charles,
13   Christopher Pinal, E. Valdez and Todd Lockwood) and Burke, Williams &
14   Sorensen LLP (counsel for The GEO Group, Inc. (“GEO”) and GEO Defendants,
15   Thomas Quintero, Steve Lechuga and Nicholas Andrade) as well as the Downey
16   City Attorney’s Office.

17         2.3 “CONFIDENTIAL” Material or Information: information (regardless of

18   how it is generated, stored or maintained) or tangible things that qualify for
     protection under Federal Rule of Civil Procedure 26(c).
19
           2.4    Protected Material/Information: any Disclosure or Discovery Material
20
     including Barreda’s medical records and materials generated as part of Downey’s
21
     investigation of the March 5, 2018 suicide attempt including, but not limited to, any
22
     audio and video recordings of witness interviews and encounters between Downey
23
     and or GEO personnel with Barreda that have been designated as
24
     “CONFIDENTIAL” pursuant to the pre-lawsuit Confidentiality Agreement and the
25
     instant agreement.
26
           2.5    Designating or Producing Party: a Party or Non-Party that designates
27
     Disclosure or Discovery Material that it produces as “CONFIDENTIAL.”
28
                                              -3-
1          2.6    Receiving Party: a Party that receives Disclosure or Discovery
2    Material from a Producing Party.
3          2.7    Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this action.
6          2.8    Non-Party: any natural person, partnership, corporation, association,
7    or other legal entity no named as a Party to this action.
8          2.9    Party: any party to this action, including all of its officers, directors,
9    employees, consultants, retained experts, and Counsel (and their support staffs).

10   3.    SCOPE
11         The protections conferred by this agreement cover Protected Material (as
12   defined above), including (1) any information copied or extracted from Protected
13   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
14   and (3) any testimony, conversations, or presentations by parties or their counsel
15   that reveal Protected Material.
16   4.    DURATION
17
           Even after final disposition of this litigation, the confidentiality obligations
18
     imposed by this Order shall remain in effect until a Designating Party agrees
19
     otherwise in writing or a court order otherwise directs. Final disposition shall be
20
     deemed to be the later of (1) dismissal of all claims and defenses in this Action,
21
     with or without prejudice; and (2) final judgment herein after the completion and
22
     exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
23
     including the time limits for filing any motions or applications for extension of time
24
     pursuant to applicable law.
25
     5.    DESIGNATING PROTECTED MATERIAL
26
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
27   Each Party that designates information or items for protection under this Order
28
                                                -4-
1    must take care to limit any such designation to specific material being produced in
2    conjunction with this Action.
3          5.2    Manner and Timing of Designations. For information in documentary
4    form, the Designating Party shall affix a “CONFIDENTIAL” legend to each page
5    that contains protected material. The legend shall be affixed in a manner that does
6    not obscure the contents of the document. For testimony given in depositions, the
7    Designating Party shall identify all Protected Information on the record, before the
8    close of deposition. For information produced in some other form, the Designating
9    Party shall affix a “CONFIDENTIAL” designation on a prominent place. For

10   information produced in some form other than documentary form, and for any other

11   tangible items, the Designating Party shall affix, in a prominent place on the
     exterior of the container or containers in which the information is stored the legend
12
     “CONFIDENTIAL.” If only a portion of the information warrants protection, the
13
     Producing Party shall identify the protected portion.
14
           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
15
     failure to designate qualified information or items does not, standing alone, waive
16
     the designating Party’s right to secure protection under this Order for such material.
17
     Upon timely correction of a designation, the Receiving Party must make reasonable
18
     efforts to assure that the material is treated in accordance with the provisions of this
19
     Agreement.
20
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
           6.1    Challenges. This Order shall be without prejudice to the right of the
22
     parties (i) to bring before the Court at any time the question of whether any
23
     particular document or information is confidential or whether its use should be
24
     restricted or (ii) to present a motion to the Court under Federal Rules of Civil
25
     Procedure 26(c) for a separate protective order as to any particular document or
26
     information, including restrictions differing from those as specified herein. This
27
     Order shall not be deemed to prejudice the parties in any way in any future
28
                                               -5-
1    application for modification of this Order.
2          6.2    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time. Unless a prompt challenge to a
4    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
5    substantial unfairness, unnecessary economic burdens, or a significant disruption or
6    delay of the litigation, a Party does not waive its right to challenge a confidentiality
7    designation by electing not to mount a challenge promptly after the original
8    designation is disclosed.
9          6.3    Meet and Confer. The Challenging Party shall initiate the dispute

10   resolution process by providing written notice of each designation it is challenging

11   and describing the basis for each challenge. To avoid ambiguity as to whether a
     challenge has been made, the written notice must recite that the challenge to
12
     confidentiality is being made in accordance with this specific paragraph of the
13
     Protective Order. The parties shall attempt to resolve each challenge in good faith
14
     and must begin the process by conferring directly (in voice to voice dialogue; other
15
     forms of communication are not sufficient) within 14 days of the date of service of
16
     notice. In conferring, the Challenging Party must explain the basis for its belief that
17
     the confidentiality designation was not proper and must give the Designating Party
18
     an opportunity to review the designated material, to reconsider the circumstances,
19
     and, if no change in designation is offered, to explain the basis for the chosen
20
     designation. A Challenging Party may seek judicial intervention only if it has
21   engaged in this meet and confer process first or establishes that the Designating
22   Party is unwilling to participate in the meet and confer process in a timely manner.
23
24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25         7.1    A Receiving Party may use Protected Material that is disclosed or
26   produced by another Party or by a Non-Party in connection with this case only for
27   the purpose of prosecuting, defending or attempting to settle this action. Such
28   Protected Material may be disclosed only to the categories of persons and under the

                                               -6-
1    conditions described in this Order. When the litigation has been terminated, a
2    Receiving Party must comply with the provisions of Paragraph 13 below (FINAL
3    DISPOSTION). Protected Material must be stored and maintained by a Receiving
4    Party at a location and in a secure manner that ensures access is limited to the
5    persons authorized under this Order and Receiving Parties shall take reasonable
6    steps to prevent disclosure of Protected Material to any third party.
7          Unless permitted in writing by the designating Party, a Receiving Party may
8    disclose Protected Material only to:
9                 (a)   Counsel, including their respective associates, clerks, legal

10                      assistants, support personnel and investigators and litigation

11                      support services (photocopy services or transcription services)
                        who have signed the “Acknowledgment and Agreement to Be
12
                        Bound” (Exhibit A);
13
                  (b)   Any designated or retained experts (as defined in this Order) and
14
                        their employees, hired by any Party who have signed the
15
                        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16
                  (c)   Any parties to this agreement (including their officers and
17
                        employees) who have signed the “Acknowledgment and
18
                        Agreement to Be Bound” (Exhibit A);
19
                  (d)   The owner or author of the Protected Material;
20
                  (e)   Any mediator or settlement officer, and their supporting
21                      personnel, mutually agreed upon by any of the parties engaged
22                      in settlement discussions who have signed the
23                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24                (f)   The Court and its personnel;
25                (g)   Court reporters and their staff, professional jury or trial
26                      consultants, mock jurors, and Professional Vendors (photocopy
27                      services or transcription services) to whom disclosure is
28                      reasonably necessary for this litigation and who have signed the
                                              -7-
1                        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
2                        and
3                 (h)    During their depositions, witnesses in the action to whom
4                        disclosure is reasonably necessary and who have signed the
5                        “Acknowledgement and Agreement to Be Bound” (Exhibit A)
6                        unless otherwise agreed by the Designating Party or ordered
7                        by the Court. Pages of transcribed deposition testimony or
8                        exhibits to depositions that reveal Protected Material must be
9                        separately bound by the court reporter and may not be disclosed

10                       to anyone except as permitted under this Stipulated Protective

11                       Order.
           7.2    Subject to the terms of this Agreement, nothing herein shall restrict a
12
     recipient of Protected Material from: (a) making working copies, abstracts, digests
13
     and analysis of such information for use in connection with settlement negotiations;
14
     or (b) converting or translating Protected Material into a different format for storage
15
     or analysis, provided that access to Protected Material, in whatever form stored or
16
     reproduced, shall be limited to qualified recipients.
17
18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION
19
           If a Party is served with a subpoena or a court order issued in other litigation
20
     that compels disclosure of any information or items designated as
21   “CONFIDENTIAL,” that Party must:
22                (a)    promptly notify, in writing, the Designating Party, with a copy
23   of the subpoena or court order;
24                (b)    promptly notify, in writing, the Party who issued the subpoena
25   or order to that some or all of the material covered by the subpoena or order is
26   subject to this Protective Order. Such notification shall include a copy of this
27   Stipulated Protective Order; and
28
                                               -8-
1                 (c)   cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected.
3          If the Designating Party timely seeks a protective order, the Party served with
4    the subpoena or court order shall not produce any information designated in this
5    matter as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    written permission. Insofor as the instant Section 8 is concerned, the Designating
8    Party shall bear the burden and expense of seeking protection in that court of its
9    confidential material and nothing in these provisions should be construed as

10   authorizing or encouraging a Receiving Party to disobey a lawful directive from

11   another court.
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12
           PRODUCED IN THIS LITIGATION.
13
           The terms of the instant Stipulated Protective Order are applicable to
14
     information produced by a Non-Party in this action and designated as
15
     “CONFIDENTIAL.” Such information produced by Non-Parties in connection
16
     with this litigation is protected by the remedies and relief provided by this Order.
17
     Nothing in these provisions should be construed as prohibiting a Non-Party from
18
     seeking additional protections.
19
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21
     Protected Material to any person or in any circumstance not authorized under this
22
     Confidentiality Agreement, the Receiving Party must immediately (a) notify, in
23
     writing, the Producing Party of the unauthorized disclosures, (b) use its best efforts
24
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
25
     or persons to whom unauthorized disclosures were made of all the terms of this
26
     Order, and (d) request such person or persons to execute the “Acknowledgment and
27
     Agreement to Be Bound” that is attached hereto as Exhibit A.
28
                                              -9-
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2          PROTECTED MATERIAL

3          When a Producing Party gives notice to Receiving Parties that certain

4    inadvertently produced material is subject to a claim of privilege or other
     protection, the obligations of the Receiving Parties are those set forth in Federal
5
     Rule of Civil Procedure 26(b)(5)(B). After being notified, the Receiving Parties
6
     must promptly return, sequester, or destroy the specified information and any
7
     copies it has; must not use or disclose the information until the claim is resolved;
8
     must take reasonable steps to retrieve the information if any Receiving Party
9
     disclosed it before being notified.
10
11   12.   MISCELLANEOUS
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12
     person to seek its modification by the court in the future.
13
           12.2 Non-Waiver: By stipulating to the entry of this Protective Order no
14
     Party waives any right it otherwise would have to object to disclosing or producing
15
     any information or item on any ground not addressed in this Stipulated Protective
16
     Order.
17
           12.3 Right to Assert Other Objections/Contest Claims of Privilege. This
18
     Order has no impact on the rights of the Parties to later contest claims of privilege
19
     in connection with the documents produced. By entering this agreement, no Party
20
     waives any right it otherwise would have to object to disclosing or producing any
21   information or item on any ground not addressed in this agreement. Similarly, no
22   Party waives any right to object on any ground to use in evidence of any of the
23   material covered by this agreement.
24         12.4 Filing Protected Material. Without written permission from the
25   Designating Party or a court order secured after appropriate notice to all interested
26   persons, a Party may not publicly release or otherwise file in the public record in
27   this action any Protected Material. A Party that seeks to file under seal any
28   Protected Material must comply with Civil Local Rule 79-5 and this Court’s
                                              - 10 -
1    Standing Orders. Protected Material may only be filed under seal pursuant to a
2    court order authorizing the sealing of the specific Protected Material at issue.
3    Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a written
4    application establishing that the Protected Material is entitled to protection under
5    the law. However, only the portions of documents, including briefs, exhibits, or
6    any other moving or opposing papers that contain Protected Material need to be
7    filed under seal. If a Party's request to file Protected Material under seal is denied
8    by the court, then the Receiving Party may file the information in the public record
9    unless otherwise instructed by the court.

10         12.5 Enforceability. The validity, construction and performance of this

11   Stipulated Protective Order shall be governed and construed in accordance with the
     laws of California applicable to contracts made and to be wholly performed within
12
     such state, without giving effect to any conflict of laws provisions thereof. The
13
     Federal and state courts located in California shall have sole and exclusive
14
     jurisdiction over any disputes arising under, or in any way connected with or related
15
     to, the terms of this Agreement and Receiving Party: (i) consents to personal
16
     jurisdiction therein; and (ii) waives the right to raise forum non conveniens or any
17
     similar objection.
18
     13.   FINAL DISPOSITION
19
           Within sixty (60) days after final disposition of this action, as defined in
20
     Paragraph 5, and upon request by a Designating Party made, each Receiving Party
21
     shall return all Protected Material to the Designating Party or destroy such material.
22
     As used in this Paragraph, “all Protected Material” includes all copies, abstracts,
23
     compilations, summaries or any other format reproducing or capturing any of the
24
     Protected Material. Whether the Protected Material is returned or destroyed, the
25
     Receiving Party must submit a written certification to the Producing Party (and, if
26
     not the same person or entity, to the Designating Party) by the sixty (60) day
27
     deadline that (1) identifies (by category, where appropriate) all the Protected
28
                                              - 11 -
1    Material that was returned or destroyed and (2) affirms that the Receiving Party has
2    not retained any copies, abstracts, compilations, summaries or any other format
3    reproducing or capturing any of the Protected Material. Notwithstanding the
4    foregoing, Counsel of Receiving Parties are entitled to retain an archival copy of all
5    pleadings, motion papers, discovery pleadings and productions, trial, deposition,
6    and hearing transcripts, legal memoranda, correspondence, deposition and trial
7    exhibits, expert reports, attorney work product, and consultant and expert work
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              - 12 -
1    product, even if such materials contain Protected Material. Any such archival
2    copies that contain or constitute Protected Material remain subject to this
3    Confidentiality Agreement as set forth in Section 4 (DURATION).
4
     Dated: October 10, 2019            KAYE, MCLANE, BEDNARSKI & LITT LLP
5
6
                                        By:
7                                              Ronald O. Kaye
                                               Lindsay Battles
8
                                        Attorneys for Joseph Barreda,
9                                       Nancy Barreda and Arthur Barreda
10   Dated: October 10, 2019            LAWRENCE, BEACH, ALLEN & CHOI, PC
11
12                                      By: /s/ Michael D. Allen
                                              Michael D. Allen
13
                                        Attorneys for the City of Downey
14
15   Dated: October 10, 2019              BURKE, WILLIAMS & SORENSEN, LLP
16
17                                        By: /s/ Martin Kosla
                                                Susan E. Coleman
18                                              Martin Kosla
19                                        Attorneys for The GEO Group
20
     BASED ON THE FOREGOING, AND GOOD CAUSE SHOWING, IT IS SO
21   ORDERED:
22
     Dated: October 10, 2019              ________________________________
23                                        Honorable John E. McDermott
24                                        United States Magistrate Judge
                                          Central District of California
25
26
27
28
                                              - 13 -
1                                         EXHIBIT A
2             ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3          I, _______________________________________[print or type full name],
4    of _______________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United states District Court for
7    the Central District of California on ______ [date] in the case of Joseph Barreda vs.
8    City of Downey, et al., Case No. 2:19-cv-2508-DSF-JEM.
9          I agree to comply with and to be bound by all the terms of the Stipulated
10   Protective Order and I understand and acknowledge that failure to comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is
13   subject to the Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occurs after the
18   termination of this action.
19         I hereby appoint ____________________________________ [print or type
20   full name] at _______________________________________ [print or type full
21   address and telephone number] as my California agent for service of process in
22   connection with this action or any proceedings related to enforcement of this
23   Stipulated Protective Order.
24
25   Date: ________________________________
26   Signature:_______________________________
27   City and State where sworn and signed: ______________________________
28
                                              - 14 -
